Case 1:19-cv-00746-KMT Document 1 Filed 03/13/19 USDC Colorado Page 1 of 2




UNITED STATES DISTRICT COURT
DISTRICT OF COLORADO
--------------------------------------------------------------X
JANE DOE,                                                     :      Civ. Case No.:
                                                              :
                                    Plaintiff,                :
                                                              :
                  -against-                                   :
                                                              :
                                                              :
PRIMERO REORGANIZED                                           :
SCHOOL DISTRICT RE-2,                                         :
BOARD OF EDUCATION OF THE                                     :
PRIMERO SCHOOL DISTRICT,                                      :
WILLIAM NACCARATO, Individually and                           :
In His Official Capacity as agent of the                      :
Primero reorganized School District RE-2,                     :
TRISH SANCHEZ, Individually and in Her                        :
Official Capacity As agent of the Primero                     :
Reorganized School District RE-2, DARIUS                      :
LOPEZ, ZANDER LAMORIE, and DEBRA                              :
VELASQUEZ                                                     :
                                                              :
                                    Defendants.               :
--------------------------------------------------------------X

                        COMPLAINT COVER SHEET (RESTRICTED)


        PLAINTIFF JANE DOE (hereinafter referred to as “Plaintiff”), by her attorneys,

Nesenoff and Miltenberg, LLP and Campbell, Killin, Britain, and Ray LLC., will be seeking a

Level 1 Restriction of her Complaint. Upon acceptance of this filing with the Court, Plaintiff will

file her Motion to Restrict Access in accordance with D.C. Colo. L. Civ. R 7.2 and related

restricted “Jane Doe” Complaint.


Dated this 13th day of March, 2019.

                                                             /s/ Michael J. Mirabella
                                                             [ e-filing – March 13, 2019]

                                                             Michael J. Mirabella, Esq.


                                                   Page 1 of 2
Case 1:19-cv-00746-KMT Document 1 Filed 03/13/19 USDC Colorado Page 2 of 2




                                          Campbell, Killin, Britain, & Ray, LLC.
                                          270 St. Paul Street, Suite 300
                                          Denver, Colorado 80206
                                          Tel: 303-394-7209
                                          mmirabella@ckbrlaw.com

                                                 -and-

                                          /s/ Andrew T. Miltenberg
                                          [ e-filing – March 13, 2019]

                                          Andrew T. Miltenberg, Esq.
                                          Gabrielle M. Vinci, Esq. (admission pending)
                                          363 7th Avenue, Fifth Floor
                                          New York, NY 10001
                                          212-736-4500
                                          amiltenberg@nmllplaw.com
                                          gvinci@nmllplaw.com

                                          COUNSEL FOR PLAINTIFF




                                 Page 2 of 2
